563 S.E.2d 844 (2002)
275 Ga. 201
In the Matter of Tyrone Nathaniel HAUGABROOK.
No. S02Y0755.
Supreme Court of Georgia.
May 13, 2002.
William P. Smith, III, Gen. Counsel State Bar, E. Duane Cooper, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
Tyrone Nathaniel Haugabrook, Copeland, Thomas & Haugabrook, Valdosta, for Appellee.
Anthony B. Askew, Chairperson, Review Panel, Atlanta, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court on Tyrone Nathaniel Haugabrook's petition seeking voluntary suspension of his license pending an appeal of his criminal conviction in federal court. See Bar Rule 4-106(f)(1). Because we agree that such a suspension is appropriate, we accept Haugabrook's petition.
On January 17, 2002, a judge in the United States District Court for the Middle District of Georgia accepted Haugabrook's plea of nolo contendere to two federal felony offenses and sentenced Haugabrook. Thus, Haugabrook, who has been a member of the Bar since 1990, violated Rule 8.4(a)(2) (violation of rules of conduct for a lawyer to be convicted of a felony) of Bar Rule 4-102(d), thereby subjecting himself to the provisions of Bar Rule 4-106. Accordingly, the State Bar successfully moved for appointment of a special master, see Bar Rule 4-106(a), and Haugabrook filed this petition for voluntary suspension of license in which he stated his intent to appeal his convictions; waived his right to any hearings provided by Bar Rules 4-106(a) and (e); and requested that this Court suspend his license pending the resolution of his appeal. The Bar has indicated that it has no objection to the acceptance of Haugabrook's petition and the special master recommends accepting it. Based on our review of the record, we agree with the special master that Haugabrook's petition should be accepted. Accordingly, Haugabrook hereby is suspended from the practice of law in this State until further order of this Court. Haugabrook is reminded of his duties under Bar Rule 4-219(c).
Suspension until further order of this Court.
All the Justices concur.